COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  TEXAS DEPARTMENT OF                               §
  TRANSPORTATION,                                                   No. 08-17-00047-CV
                                                    §
                    Appellant,                                        Appeal from the
                                                    §
  v.                                                                171st District Court
                                                    §
                                                                  of El Paso County, Texas
  GENARO FLORES,                                    §
                                                                   (TC# 2014-DCV1263)
                    Appellee.                       §


                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the trial

court’s judgment granting Appellee the right to execute. We therefore modify the trial court’s

judgment to excise the language in the judgment granting Appellee the right to execute. The

judgment, as modified, is affirmed. We further order that Appellee recover from Appellant and

its sureties, if any, all costs both in this Court and the court below. See TEX. R. APP. P. 43.5. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 15TH DAY OF MAY, 2019.


                                               GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.